DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09 June 2020.  It is noted, however, that applicant has not filed a certified copy of the CN 202010518263 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are replete with numerous antecedent basis issues.  More than 45 instances of improper antecedent basis issues have been identified.  They include, but are not limited to:
the inner wall – claim 1, line 2;
the both sides – claim 2, line 2;
the lower part, the front side of the second, the lower side of the front bar and the lower side – claim 3.
these are just the examples, and not the entirety of the list as it is too far reaching to enumerate within this action.
Claim 1, line 16 recites, “four lock buckle devices”.  It is unclear form the text if the applicant is referring back to the previously set out “four lock devices” or is setting out a new limitation of “four lock buckle devices.  It appears from the context, that the applicant is referring back to the previously mentioned “four lock devices”, and it has been treated as such.
Claim 4, line 5 recites, “the first connecting part”.  There is insufficient antecedent basis for the term.  It is unclear if the applicant intended to refer back to, “a first connector” which is previously set out, or is setting out a new limitation.  For the purpose of examination, the Examiner has treated it is referring back to the “first connector”.
Claim 4, line 7 recites, “the groove”.  There is insufficient antecedent basis for the term.  It is unclear if the applicant intended to refer back to, “a first rotating groove” which is previously set out, or is setting out a new limitation.  For the purpose of examination, the Examiner has treated it is referring back to the “first rotating groove”.
Claim 4, lines 7-8 recite, “the first connecting board”.  There is insufficient antecedent basis for the term.  It is unclear if the applicant intended to refer back to, “a first connector” which is previously set out, or is setting out a new limitation.  For the purpose of examination, the Examiner has treated it is referring back to the “first connector”.
Claim 4, lines 47-48 recites, “are connect by a obliquely placed”.  It appears that this should read, “are connected by an obliquely”.
Claim 4, lines 71-72 recites, “are connect by a obliquely placed”.  It appears that this should read, “are connected by an obliquely”.
Claim 4, lines 88-89 recites, “are connect by a obliquely placed”.  It appears that this should read, “are connected by an obliquely”.
Claim 5, line 11 recites, “a six groove”.  It appears that this should read, “a sixth groove”.
Claim 5 claims dependency to claim 1, but would appear to further limit that which is set out in claim 4 as it continues to further limit the shaft structures starting with the fourth shaft structure.  For the purpose of examination, it has been treated as such.
Regarding Claim 6, it is unclear from the language of claim 6 which “length” of the rotating shafts are being discussed.  It would appear that the applicant means that the length of the hinge joint in the longitudinal direction of the cover is greater as the hinge needs to be wider to accommodate the folding of the panels, but it is unclear form both the language of the claims, as well as the discussion in the specification.  As such, it has not been treated with respect to the prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dylewski (US 2021/0016646).
Regarding Claim 1, Dylewski discloses a bed cover including a rail device fixed to the inner wall of the pickup truck 28, 30, a front bar 26, four cover plates 18, 20, 22, 24, a rear bar (see Fig. 1; rear bar behind panel 18) and four lock devices 156; four cover plates include a first cover plate 24, a second cover plate 22, a third cover plate 20 and a fourth cover plate 18, the said front bar, first plate, second plate, third plate, fourth plate and the rear bar are placed from front to back in sequence; the front bar is connected with the first cover plate through a first rotating shaft structure 182, the first cover plate is connected with the second cover plate through a second rotating shaft structure 164, the second cover plate is connected with the third cover plate through a third rotating shaft structure 158, the third cover plate is connected with the fourth cover plate through a fourth rotating shaft structure 172, and the rear bar is fixed to the fourth cover plate; there is a latch device 124 under the front bar which used to connect the guide rail device; the four lock devices are respectively arranged under the second shaft structure, the third shaft structure, the fourth shaft structure and the rear bar, so as to connect the second shaft structure, thus fix the second shaft structure, the third shaft structure, the fourth shaft structure and the rear bar to the guide rail device (all four lock devices 156 are located below the hinge devices).
Regarding Claim 2, the sides of the plates 18-24 include side rails 28, 30 to mount to.
Regarding Claim 3, Dylewski discloses the use of shark fin shaped rubber seals (see Fig. 15; left side) wherein the seal includes a first strip with an arc shape, two oblique strips with one longer than the other.
Regarding Claim 9, Dylewski discloses the use of two guide rails 28, 30 with grooves to accept support rods 150, 152 and a ball joint set 232, 234 to accept one end of the prop rods.
Regarding Claim 10, Dylewski discloses the use of seals between the rails 28,30 and the bed (see paragraph 0094).

Allowable Subject Matter
Claims 4, 5, 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art relates to hard cover folding tonneau covers.

Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612